11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Advance L & H, Inc.
            Appellant
Vs.                  No. 11-05-00005-CV -- Appeal from Ector County
Dennis Crowson and Norma Crowson
            Appellees
 
            The parties have filed in this court a joint motion to dismiss the appeal.  In their motion, the
parties state that they have reached an agreement to settle and compromise all of their differences. 
The motion is granted.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
June 16, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.